DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Amendment
Claims 1-3, 6, 15, 19, 20 were amended. Claims 1-20 are pending.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103. Applicant’s amendment necessitated the new grounds of rejection under 35 USC 103 as presented herein.

Response to Arguments
Applicant’s arguments filed 07/20/2020 have been fully considered, but are not persuasive.

Applicant argues, see pages 13-14, that Jaroszewicz fails to disclose calculating a plurality of distance metrics between first rows of the received data schema and second rows. Examiner respectfully disagrees. Jaroszewicz teaches calculating a plurality of distance metrics between datapoints and the datapoints are stored as rows as may be seen by considering Figure 5 of Jaroszewicz.

Applicant’s arguments related to the Veeramachaneni reference on page 14 are moot as this reference is not relied upon in the current rejection.

Applicant argues, see pages 14-15, that Chen fails to teach an index which associates a model with at least one of a plurality of options. Examiner respectfully disagrees. [0018] of Chen indicates that the models may be filtered based on model task. This requires an association between the model and the model task.

Claim Objections
Claims 1, 15, and 20 are objected to because of the following informalities:  
Claims 1, 15 and 20 recite “ a function of average distance metric values for at least a portion of the distance metrics”. Since “the distance metrics” appears to receive antecedent basis from “a plurality of distance metrics”, this may be claimed “the plurality of distance metrics”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 15, and 20 recite “the stored models being configured to generate synthetic data satisfying their respective stored data schema”. It is unclear what it means for synthetic data to satisfy a schema. For the purposes of examination, this limitation is being interpreted as requiring that the generated synthetic data be somehow related to the stored data schema. 
Dependent claims 2-14 and 16-19 are rejected with the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-18, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over “Koch” (US 2018/0240041 A1) in view of “Choi” (Generating Multi-label Discrete Patient Records using Generative Adversarial Networks), further in view of “Chen” (US 2019/0362222 A1), further in view of Jaroszewicz (Schema matching on streams with accuracy guarantees), further in view of “Turco” (US 2019/0073570 A1).

	Regarding claim 1,  Koch teaches
	A model optimizer system, comprising: at least one processor; and at least one non-transitory memory storing instructions that, when executed by the at least one processor cause the model optimizer to perform operations comprising: (Figure 3 shows the system comprising a processor 310 and computer readable medium 308. The medium may store instructions for performing the operations taught by Koch as described at [0053].)
	 receiving a …model generation request comprising a data schema of a dataset; (Figure 5 steps 502-525 are steps of receiving pieces of information related to a request to generate a model. In particular, step 506 (see [0072]) is a step of receiving an indication of the dataset. The dataset includes information about the column names as described at [0062]. Step 525 (see [0144]) is a step of receiving an indication of the relevant variables of that dataset. A specification of the variables is understood to be a specification of a data schema of that dataset.)
	 …retrieving, from the model storage, … a stored first hyperparameter value for the …  model; (Figure 5, step 516 indicates that the query may include information related to a hyperparameter to be used. In particular, there is an option which results in a default hyperparameter being used (i.e. a stored value). Figure 6, steps 600-602 and [0151-0152] describe the hyperparameter values being accessed (i.e. the stored hyperparameter values are retrieved) based on the query received at steps 502-525.)
	generating a first trained model based on the …  model and the first  hyperparameter value; (Figure 6, steps 612-614 and [0160-0161] describe provisioning resources to training a model based on a hyperparameter value (step 612) and executing the resource (step 614..),
	training a second model …, the training being based on the first trained model,  training data, and a second hyperparameter value, the second hyperparameter value being selected according to a search strategy and the training occurring until the satisfaction of a termination condition; (Fig. 6, step 628-630 and [0169] describes provisioning resources to train a second model. Step 632 and [0171] describe executing the training. Step 624 and [0167] describe performing a search for a hyperparameter. This is provided as input to step 628. Koch teaches terminating based on a termination condition at [0180], but not a termination condition based on a value of a performance metric. However, see Choi below.)
	…storing the second trained model and the second hyperparameter value in the model storage; (Fig. 6, step 622 and [0166] shows the results of the training step including the model and hyperparameter (see [0165]) being stored in model data. [0035,0073] describe a model storage which includes a repository for trained models. In particular, [0073] values for hyperparameters and input/output 
	… providing the second trained model in response to the model generation request. (Fig. 6, step 666 and [0191] describe the results of the training, which includes the trained model and hyperparameters, being obtained by the main thread (at which the request was made))
	Koch does not appear to explicitly teach, but Choi teaches
	synthetic data … the stored models being configured to generate synthetic data satisfying their respective stored data schema; (Abstract describes using a generative adversarial network (GAN) to generate synthetic patient records. Section 3.1. indicates that the data may be expressed in a fixed format (i.e., schema). Section 3.2. provides an overview of GANs. The implementation details of medGAN is provided in sections 3.2-3.4.)
	…training a second model to generate synthetic data satisfying a similarity criterion (Section 3.2. first centered equation shows how the generator (i.e., model which generates synthetic data) is assessed. The discriminator provides a measure of how well the generator performs (i.e., provides a similarity criterion). The full training algorithm is shown on page 15.)
	…determining the satisfaction of the termination condition based on a value of a performance metric associated with the second trained model; -3-Application No.: 16/172,430 Attorney Docket No.: 05793.3761-00000 (The algorithm on page 15 runs until convergence (last line of the algorithm), which means that the gradient in the second to last line approaches zero. This gradient is computed based on the performance of the generator as measured by the discriminator (i.e, it is based on D(x_z_i, x_z^bar).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Koch to use the model training and storage system taught by Koch to train and store models which generate synthetic data as taught by Choi because these models perform well and allow for the preservation of privacy as described by Choi in the Conclusion.  
	The combination of Koch and Choi does not appear to explicitly teach, but Chen teaches
	…selecting one of the stored models, the selection being based on: the model generation request; an index of stored models associating stored models with at least one of a model type, a data statistic, a training dataset type, a model task, or a training dataset identifier; and a function of … of the distance metrics; -2-Application No.: 16/172,430 (Step 802 shows receiving interaction data. The receipt of interaction data is understood to be a request. This is clear from considering the high level description at [0018-0020]. Any information used by the machine learning server for identifying machine learning data is understood to be part of a logical index used by that component. For example, [0018] indicates that the models may be filtered by model task. That is, the task performed by each model is stored in association with that model. In particular, [0041] indicates that historical interaction data 312 (part of machine learning server 320) stores schema data. Steps 804-808, see [0070-0072] show identifying a matching schema in the historical interaction data. In particular, step 808 and [0072] indicate that the dataset matching engine 308 can determine an optimal match based on the similarity measures. Since the schema data is used to determine the model, the system associates the models with the schema data (i.e., training dataset type). [0072] indicates that the match may be determined based on similarity measures, but does not appear to explicitly teach average distance metric values for a portion of the distance metrics.)
	…retrieving, from the model storage, the selected  model and a stored first hyperparameter value for the selected  model; (Fig. 8 shows a method for accessing (i.e., retrieving) a machine learning model usage based at least in part on schema data. This is described at [0069-0074]. In particular, step 812 shows a step of accessing a machine learning model usage from element 316 (and more generally from the Machine learning server 320). [0042] indicates that the model usage includes the model and associated hyperparameters and task. The machine learning server is further described at [0039-0042])
	The combination of Koch, Choi and Chen are analogous art because all are directed to methods for machine learning. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Koch and Choi to use the model selection method/system as taught by Chen because this allows for the time-intensive task of selecting a machine learning model by a person to be automated as described at [0002] and [0004] of Chen.
	The combination of Koch, Choi and Chen does not appear to explicitly teach, but Jaroszewicz teaches
	calculating a plurality of distance metrics between first rows of the received data schema and second rows of stored data schemas of respective models stored in a model storage, (Abstract and Introduction describe performing schema matching. Sections 3-5 provide technical details of the problem and solution to schema matching. In particular, the abstract indicates that the method is applicable to any combination of similarity metrics that can be estimated from a sample with bounded error. Table 2 on page 257 shows a pseudocode implementation of Progressive FSM. In particular, line 3 shows the similarity metrics being computed. Section 5 describes various similarity metrics, including Euclidean distance, which indicates that a similarity metric/measure encompasses distance metrics. Figure 5, page 264, shows the data points being stored as rows. This is further  In the combination described above, it is understood that the particular schema matching approach taught by Jaroszewicz would be used in place of or alongside the schema matching taught by Chen, so that the schemas being matched against would be stored data schema of respective models in a model storage.)
	a function of average distance metric values for at least a portion of the distance metrics; -2-Application No.: 16/172,430(Section 6, first paragraph indicates that the similarity function is a weighted average of the similarity functions described in section 5. This is further described in section 5.5.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Koch, Choi and Chen to use the schema matching algorithm taught by Jaroszewicz because the algorithm is feasible, practical, applicable to a wide range of similarity metrics, and have good theoretical guarantees as described by Jaroszewicz in the last paragraph of the Conclusion on page 265.
	The combination of Koch, Choi, Chen, and Jaroszewicz does not appear to explicitly teach, but Turco teachesAttorney Docket No.: 05793.3761-00000
	updating the index to include an index entry associating the second trained model with the second hyperparameter value; and (Abstract describes a model repository. Further details of the repository are described at [0026-0028]. In particular [0027] indicates that the model repository may include a plurality of models which include a certain number of columns of metadata and further columns corresponding to hyperparameters. This is illustrated at elements 138 and 140 of Figure 1. A row of the table is understood to be an index entry which associates the model with the hyperparameter values.)


	Regarding claim 15, this claim recites the method performed by the system of claim 1, and is rejected with the same rationale.

	Regarding claim 20, this claim recites the computer-readable medium storing instructions which is a component of the system of claim 1, and is rejected with the same rationale.

	Regarding claims 2 and 16, the rejection of claims 1 and 15 is incorporated herein. Furthermore, Koch teaches
	wherein satisfaction of the value of the performance metric depends on at least one of: a similarity between data generated by the second trained model and training data used to train the second trained model, or an accuracy of classifications of datapoints into categories, the classifications output by the second trained model. ([0100,0127-0129] describes performance metrics used to train the model. In particular, each of the error functions in [0128] would return a classification accuracy.)

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Koch teaches
	wherein the operations further comprise determining the second hyperparameter value using at least one of a grid search, a random search, a gaussian process, a Bayesian process, a Covariance Matrix Adaptation Evolution strategy, a derivative-based search, a stochastic hill climb, a neighborhood search, or an adaptive random search. (Fig. 6, step 624 and [0167] describes determining the new hyperparameter values using a search which includes, e.g., a grid search in which the hyperparameter space is divided into a “grid” of regions.)

	Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Koch teaches
	wherein the operations further comprise storing model metadata for the second trained model together with the second trained model in the model storage, the model metadata including the value of the performance metric associated with the second trained model. (Fig. 6, step 622 and [0165-0166]: The results are stored in the model storage. [0165] indicates that the value of the objective function in particular is returned. [0073] further indicates that the objective function value may be part of an output corresponding to a trained model.)

	Regarding claim 5, the rejection of claim 3 is incorporated herein. Furthermore, Koch teaches
	wherein the second hyperparameter depends on a value of the performance metric associated with the first trained model. (Figure 6, step 624 and [0167]: The new parameter may be determined in a variety of ways. [0138,0141] are two particular ways of determining a new parameter value. Each makes use of the previously determined performance metric when performing the optimization.)

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Koch teaches
	wherein the training data comprises log data received from a streaming data source. ([0063-0064] indicates that the training data may be processed by an event stream process engine and that the data may represent an interaction by a user with a device. A record of a user interaction with a device is log data.)

	Regarding claim 7, the rejection of claim 6 is incorporated herein. Furthermore, Koch teaches
	wherein the data schema comprises column variables or key-value pairs. (Figure 5, step 506 shows a step of receiving a dataset and [0062] indicates that this may include column names. )

	Regarding claims 8 and 17, the rejection of claims 6  and 15 is incorporated herein. Furthermore, Koch teaches
	wherein the model task comprises a classification task or a regression task. ([0062] and [0139] indicate that the model may be used for classification or regression respectively.)

	Regarding claims 9 and 18, the rejection of claims 1 and 15 is incorporated herein. Furthermore, Koch teaches
	wherein the selected model comprises a recurrent neural network, a generative adversarial network, a random data generator, a kernel density estimation function, or a linear regression model. ([0095] indicates that the model may include a kernel density estimation function since support vector machines include kernel density functions.)

	Regarding claim 10, the rejection of claim 1 is incorporated herein. Furthermore, Koch teaches
	wherein the hyperparameters include training parameters and architectural parameters. ([0093-0094] describes various parameters, including both training and architectural parameters. Training parameters may include learning rate and fraction of data to be used. Architectural parameters may include number of trees and number of hidden layers or regularization parameter.)

	Regarding claim 11, the rejection of claim 10 is incorporated herein. Furthermore, Koch teaches
	wherein the selected model comprises a neural network and the training parameters include a learning rate for the neural network. ([0094] describes the case in which the mode is a neural network and the training parameters include a learning rate.)

	 Regarding claim 13, the rejection of claim 10 is incorporated herein. Furthermore, Koch teaches
	wherein the architectural parameters include at least one of a regression constant, a number of neural network layers, or a loss function. ([0093-0094] includes a number of neural network layers and a regularization parameter (which corresponds to a term of the loss function.))

	Regarding claim 14, the rejection of claim 1 is incorporated herein. Furthermore, Koch teaches
	wherein the performance metric depends on at least one of a statistical correlation score, a data similarity score, or a data quality score. ([0100,0127-0129] shows various performance metrics. All of the metrics in [0127] could be interpreted as a statistical correlation score or a data similarity score. At least the GINI coefficient (GINI in [0129]) could be understood to be a data quality score as it provides a measure of purity in a dataset.)  

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koch, Choi, Chen, Jaroszewicz, and Turco in view of “Roth” (“Stabilizing Training of Generative Adversarial Networks through Regularization”).

	Regarding claim 12, the rejection of claim 10 is incorporated herein. The combination of Koch, Choi, Chen, Jaroszewicz, and Turco does not appear to explicitly teach, but Roth teaches
	wherein the selected model comprises a generative adversarial network, and the training parameters include a weight for a loss function penalty term that penalizes the generation of training data according to a similarity metric. (Roth, page 5, equation 19. The weight for the regularization term determines how important loss vs regularization is. The weight being attached to the regularization term in place of loss term makes no difference insofar as the weight still determines the tradeoff between the two.)
	The combination of the combination of Koch, Choi and Chen and Roth are analogous art because all are directed to machine learning. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Koch, Choi and Chen to include support for GANs as taught by Roth because using deep learning models to generate data is becoming increasingly popular as described by Roth in first paragraph of the introduction. That is, generative adversarial networks are important models and a system that supported them would see increased use, while systems which failed to support popular models would see a decreased consumer base.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koch, Choi, Chen, Jaroszewicz, and Turco in view of “Kim” (An Optimization Approach for Semantic-based XML Schema Matching). 
	
	Regarding claim 19, the rejection of claim 15 is incorporated herein. The combination of Koch, Choi, and Chen does not appear to explicitly teach, but Jaroszewicz teaches
	wherein at least one of the calculated distance metrics is a weighted combination of (i) a …distance between first rows of the received data schema and second rows of one of the stored data schemas and (ii) a Euclidean distance between first rows of the received data schema and second rows of one of the stored data schemas. (Abstract and Introduction describe performing schema matching. Sections 3-5 provide technical details of the problem and solution to schema matching. In particular, the abstract indicates that the method is applicable to any combination of similarity metrics that can be estimated from a sample with bounded error. Table 2 on page 257 shows a pseudocode implementation of Progressive FSM. In particular, line 3 shows the similarity metrics being computed. Section 5 describes various similarity metrics, including Euclidean distance, which indicates that a similarity metric/measure encompasses distance metrics. Section 5.5 indicates that the measure may be a weighted average. In the combination described above, it is understood that the particular schema matching approach taught by Jaroszewicz would be used in place of or alongside the schema matching taught by Chen, so that the schemas being matched against would be stored data schema of respective models in a model storage.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Koch, Choi, Chen, and Jaroszewicz does not appear to explicitly teach, but Kim teaches
Hamming distance between first rows of the received data schema and second rows of one of the stored data schemas (Abstract describes a method for performing schema matching. Section 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to use Hamming distance as one of the metrics because it is one of the simplest metrics as described by Kim in the first paragraph of section II.A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121